13-13016-smb          Doc 236        Filed 02/06/19 Entered 02/06/19 12:39:53         Main Document
                                                   Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 In re
                                                                    Chapter 7
 RHINOCEROS VISUAL EFFECTS AND
 DESIGN LLC,                                                        Case No. 13-13016 (SMB)

                                       Debtor.
 ---------------------------------------------------------------X

          ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF
          CHAPTER 11 ADMINISTRATIVE CLAIMS (INCLUDING FEE
          APPLICATIONS) AND APPROVING THE FORM AND MANNER OF
          NOTICE THEREOF

          Upon the application of Deborah J. Piazza, as Chapter 7 trustee (“Trustee”) of

 Rhinoceros Visual Effects and Design LLC, the debtor herein (the “Debtor”), for an order

 pursuant to sections 105(a), 330, 331 and 503 of title 11 of the United States Code (the

 “Bankruptcy Code”) and Rule 3003(c)(3) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), fixing a deadline for filing claims against the Debtor or the Debtor’s estate

 that arose during the period from September 17, 2013 (the “Filing Date”) through and including

 September 18, 2014 (the “Conversion Date”), including claims for fees and expenses of

 professionals retained in the Chapter 11 phase of this case (“Chapter 11 Administrative Claims”),

 and approving the proposed form and manner of notice of such deadline; and it appearing that

 the relief requested is in the best interests of the Debtor’s estate and Debtor’s creditors, and that

 adequate notice has been given and that no further notice is necessary; and after due deliberation

 and good and sufficient cause appearing therefor, it is hereby

          ORDERED, that except as otherwise provided herein, all persons and entities,

 (including, without limitation, individuals, partnerships, corporations, joint ventures, trusts and

 governmental units) that assert a Chapter 11 Administrative Claim against the Debtor or the




 {Client/007928/BANK876/01662248.DOC;2 }
13-13016-smb          Doc 236        Filed 02/06/19 Entered 02/06/19 12:39:53        Main Document
                                                   Pg 2 of 4


 Debtor’s estate, shall file a proof of such Chapter 11 Administrative Claim in writing (or, in the

 case of retained professionals, a fee application) so that it is received by the Bankruptcy Court on

 or before March 12, 2019 at 5:00 p.m. (EST) (the “Chapter 11 Administrative Claim Bar

 Date”); and it is further

          ORDERED, that the following procedures for the filing of proofs of Chapter 11

 Administrative Claims and fee applications shall apply:

                   (a)      Attorneys (with full access accounts) and employees of institutional
                            creditors (with limited access accounts) should file proofs of claim or fee
                            applications electronically on the Court’s Case Management/Electronic
                            Case File (“CM/ECF”) system. Those without accounts to the CM/ECF
                            system must file their proofs of claim or fee applications by mailing or
                            delivering the original proof of claim or fee application by hand to the
                            United States Bankruptcy Court, Southern District of New York, One
                            Bowling Green, New York, New York 10004-1408;

                   (b)      Proofs of claim and fee applications will be deemed filed only when
                            received by the Clerk of the Bankruptcy Court on or before the Chapter 11
                            Administrative Claim Bar Date;

                   (c)      Proofs of claim and fee applications must (i) be signed; (ii) include
                            supporting documentation (if voluminous, attach a summary) or an
                            explanation as to why documentation is not available; (iii) be in the
                            English language; and (iv) be denominated in United States currency; and
                            it is further

          ORDERED, that the following persons or entities need not file a proof of Chaper 11

 Administrative Claim or fee application on or prior to the Administrative Claim Bar Date:

                   (a)      Any person or entity that it is not a holder of a Chapter 11 Administrative
                            Claim;

                   (b)      A holder of a Chapter 11 Administrative Claim that has previously been
                            allowed by order of this Court;

                   (c)      A holder of a Chapter 11 Administrative Claim that has been paid in full
                            by the Debtor;

                   (d)      A holder of a Chapter 11 Administrative Claim for which a specific
                            deadline has previously been fixed by this Court;



 {Client/007928/BANK876/01662248.DOC;2 }             2
13-13016-smb          Doc 236        Filed 02/06/19 Entered 02/06/19 12:39:53          Main Document
                                                   Pg 3 of 4


                    (e)     A professional who has previously filed a final fee application in this
                            case;

                    (f)     A holder of a Chapter 11 Administrative Claim for fees (and any
                            applicable interest thereon) owed to the Clerk of the Court or to the
                            United States Trustee pursuant to 28 U.S.C. § 1930; and

                    (g)     The Trustee and the Trustee’s retained professionals; and it is further

          ORDERED, that all holders of Chapter 11 Administrative Claims (other than those

 exempted under the preceding decretal paragraph) that fail to comply with this Order by timely

 filing a proof of claim in appropriate form (or, in the case of retained professionals, a fee

 application) shall not be treated as a creditor with respect to such claim for the purposes of

 voting and distribution; and it is further

          ORDERED, that a copy of the notice substantially in the form filed herewith as Exhibit

 1 is approved and shall be deemed adequate and sufficient if served by first-class mail at least 35

 days prior to the Chapter 11 Administrative Claim Bar Date on:

              (a)     All known potential claimants and their counsel (if known), including all
                      entities listed in the Schedules (including any amendments thereto) as
                      potentially holding claims;
              (b)     All professionals retained in this case;
              (c)     The United States Trustee for the Southern District of New York (the “United
                      States Trustee”);
              (d)     All persons or entities that have filed claims;
              (e)     All parties to executory contracts and unexpired leases with the Debtor;
              (f)     All parties to pending litigation with the Debtor;
              (g)     The Internal Revenue Service for this District and all other taxing authorities for
                      the jurisdictions in which the Debtor resided as of the Filing Date; and
              (h)     Such additional persons and/or entities as deemed appropriate by the Trustee;
                      and it is further

          ORDERED, that the Trustee is not required to publish the notice of the Chapter 11

 Administrative Claim Bar Date and that service of the notice of the Chapter 11 Administrative




 {Client/007928/BANK876/01662248.DOC;2 }              3
13-13016-smb          Doc 236        Filed 02/06/19 Entered 02/06/19 12:39:53   Main Document
                                                   Pg 4 of 4


 Claim Bar Date in accordance with the terms set forth herein is deemed good and sufficient; and

 it is further

          ORDERED, that the Trustee is authorized and empowered to take such steps and

 perform such acts as may be necessary to implement and effectuate the terms of this Order; and

 it is further

          ORDERED, that entry of this Order is without prejudice to the right of the Trustee to

 seek a further order of this Court fixing a date by which holders of claims not subject to the

 Chapter 11 Administrative Claim Bar Date established herein must file such proofs of claim or

 be barred from doing so.


 Dated: New York, New York
        February 6, 2019

                                                  /s/ STUART M. BERNSTEIN_________
                                                  HONORABLE STUART M. BERNSTEIN
                                                  UNITED STATES BANKRUPTCY JUDGE




 {Client/007928/BANK876/01662248.DOC;2 }            4
